DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 01/31/2022 has been entered. Claim(s) 1, 4, 6 and 14 is/are currently amended. Claim(s) 16-17 has/have been canceled. Claim(s) 1-15 and 18-27 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-9, 11 and 20-27 is/are rejected under 35 U.S.C. 103 as obvious over US 2014/0051946 A1 (previously cited, Arne) in view of US 2010/0191078 A1 (previously cited, Yodfat), US 2010/0324403 A1 (previously cited, Brister), and US 2015/0230719 A1 (previously cited, Berg).
Regarding claim 1, Arne teaches/suggests a re-wearable wireless device (throughout document, "re-wearable wireless device"), configured to be attached to a user (¶ [0063], ¶ [0102], etc. where the disposable component may be secured to a user via an adhesive layer), the re-wearable device comprising:
a disposable component (Figs. 2 and 5, disposable component 202, 500, etc.), wherein the disposable component comprises:
a first electrode (electrode 220a, 504a); 
a second electrode (electrode 220b, 504b); 
a cradle (Fig. 5, mechanical snap-in connect mechanism 508) comprising a first electrical connector (Fig. 5, electrical contacts 506a, 506b); and 
etc. consumable battery packaged in the adhesive base of the disposable component), 
wherein the first electrical connector is electrically coupled to the first electrode, the second electrode, and the battery (¶ [0102] where electrodes 504a, 504b are electrically coupled to the electrical contacts 506a, 506b; ¶ [0105] where the power source for the electronics of the reusable component 600 may be packaged in disposable component 500, which are electrically connected via 506a, 506b); and
a reusable component (Figs. 2 and 6-7, reusable component 204, 600, etc.), the reusable component comprising: 
an electronics module (¶ [0039], ¶ [0105], etc. electronics module); 
a housing configured to latch into the cradle (Figs. 6-7, housing 602 configured to mate with the mechanical snap-in connect mechanism 508 of the disposable component 500);
a second electrical connector (Figs. 6-7, electrical contacts 702a, 702b), wherein the second electrical connector electrically couples the reusable component to the first electrode, the second electrode, and the battery (¶ [0104] where electrical contacts 702a, 702b electrically couple to the electrical contacts 506a, 506b in the mechanical snap-in connect mechanism 508 so that electrical signals detected by the electrodes 504a, 504b are coupled to the electronics module of the reusable component through the electrical contacts 702a, 702b; ¶ [0105] where disposable component 500 may further comprise the power source/battery),
wherein the re-wearable wireless device is configured to detect a conductive electrical signal through the first electrode and the second electrode (¶ [0063] where the sensor signals may include ECG and high-frequency, in-body electric signals sampled via conduction through the hydrogel skin electrodes, GSR, EDA through discrete stainless-steel electrodes, etc.).
i.e., electronics, electrodes and power source, as described in ¶ [0100]) of the disposable and reusable components are electrically connected via the respective contacts (¶ [0105]). Since Arne discloses the electrical connector of the disposable and reusable components provides the connection between electronic components therein, one of ordinary skill in the art would at once envisage the arrangement as claimed (i.e., the battery being coupled to the first electrical connector of the disposable component so power may be provided to the electronics module of the reusable component when connected). See MPEP 2131.02(III). 
Alternatively/Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arne with the first electrical connector being further electrically coupled to the battery in order to facilitate providing power to the electronics module of the reusable component when the disposable and reusable components are connected. 
Arne/Arne as modified does not teach the housing comprises at least one protective guard located along at least one edge of the reusable component, or the cradle comprises at least one mating feature configured to mate with the at least one protective guard.
Yodfat teaches/suggests a device comprising a reusable component (reusable part 100) having a housing (Fig. 3; ¶ [0053]; etc.), the housing comprising at least one protective guard located along at least one edge of the reusable component (Fig. 3, coupling mechanism 211 of reusable part 100, such as a rail, ¶ [0097]); and a disposable component (disposable part 200) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the device of Arne with the housing comprising at least one protective guard located along at least one edge of the reusable component, and the cradle comprising at least one mating feature configured to mate with the at least one protective guard as taught/suggested by Yodfat in order to provide a means for at least mechanically coupling the disposable and reusable components (Yodfat, ¶ [0097]). 
Arne as modified does not teach the at least one protective guard is configured in such a way that the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component. 
Brister teaches/suggests a comparable device wherein the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component (¶ [0272]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the at least one protective guard (i.e., the means by which the two components are coupled) being configured in such a way that the reusable component can only be latched on to the disposable component in one orientation of the reusable component with respect to the disposable component as taught/suggested by Brister in order to ensure a proper fit of the reusable component within the cradle and to secure an electronic connection with the connector of disposable component (Brister, ¶ [0272]). 
Arne as modified teaches/suggests the at least one protective guard comprises a protruding wall extending along an edge of the reusable component (e.g., Fig. 3 of Yodfat; ¶ [0097] where etc.), wherein the protruding wall has a free edge, which comprises a first end and a second end (e.g., Fig. 3, wherein the "free edge" is the edge of the mechanism or rail 211 farthest from the surface having connectors 112, i.e., edge approximately at the location to which the 211 arrow is pointed and the first and second ends are the ends of rail in the direction normal to (i.e., in and out of) the figure, as the rail inherently has some length and an end at either side of said length). Arne as modified does not expressly teach a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end. 
Berg discloses a housing can be configured to couple with a second component in only a single orientation based upon asymmetry in the housing (¶ [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end, such that the guard/rail is asymmetric, as taught/suggested by Berg as a suitable means for ensuring a proper fit of the reusable component within the cradle and to secure an electronic connection with the connector of disposable component (Brister, ¶ [0272]). 
Regarding claim 2, Arne as modified teaches and/or suggests the disposable component is configured to be removably attached to a user (¶ [0029]; ¶ [0063]; etc.), and the first electrode and the second electrode are configured to couple to an external body portion of the user (¶ [0099], ¶ [0106], etc., skin electrodes having a hydrogel). 
Regarding claim 3, Arne as modified teaches/suggests the disposable component further comprises an adhesive patch (adhesive base 502), wherein the first electrode and the second electrode are attached to the adhesive patch in a way that enables the first and second electrodes etc., skin electrodes having a hydrogel).
Regarding claim 4, Arne as modified teaches/suggests the adhesive patch comprises a skirt of adhesive material around the cradle of the disposable component that extends beyond the cradle (Fig. 11, secondary adhesive layer 1104 creating a perimeter around adhesive base 1100; ¶ [0111] where the adhesive base 1100 may be adapted and configured to be employed with the reusable wearable device shown in Figs. 5-7). 
Regarding claims 6, 8, 9 and 11, Arne as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the disposable component further comprises a switch connected between the battery and at least one electrical connector of the cradle, the reusable component further comprise an actuator, wherein the actuator is configured to activate the switch when the reusable component is connected to the disposable component, and the battery is disconnected from the at least one electrical connector of the cradle when the switch is not activated.
Brister teaches/suggests a device comprising a disposable component (Fig. 1, mounting unit 14) comprising a battery and a first electrical connector (¶ [0322] wherein the disposable portion comprises a battery and means for operatively connecting the battery to the electronics unit); and a reusable component (Fig. 1, electronics unit 16) comprising a housing configured to latch into a cradle of and electrically couple to the disposable component (Fig. 2), wherein the disposable component further comprises a switch, such as an electrical switch including a magnetic element or reed switching element, connected between the battery and the electrical connector(s) of the cradle (¶ [0326] one or more switches operatively connected to the power source; ¶ [0328] reed switch; etc.), the reusable component further comprise an actuator (¶ [0328] magnet), wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the disposable component further comprising a switch connected between the battery and electrical connector(s) of the cradle, the reusable component further comprising an actuator, wherein the actuator is configured to activate the switch when the reusable component is connected to the disposable component, and the battery is disconnected from the at least one electrical connector of the cradle when the switch is not activated as taught/suggested by Brister in order to reserve power until the power is required for use (Brister, ¶ [0327]), improve battery shelf life (Brister, ¶ [0328]), etc.
Regarding claim 20, Arne as modified teaches/suggests the conductive electrical signal is produced by an ingestible device upon ingestion by the user (¶ [0063]; ¶ [0082] where the system 420 controls conductance to produce a unique current signature that is detected by the re-wearable wireless device signifying a pharmaceutical product has been taken). 
Regarding claim 21, Arne as modified teaches/suggests the conductive electrical signal is naturally generated by the user's body (¶ [0063] ECG, GSR, EDA, etc.).
Regarding claims 22 and 23, Arne as modified teaches/suggests the reusable component comprises at least one wearer interface including a light source (¶ [0057] user interface consisting of one or two LEDs; ¶ [0062] user interface comprising a speaker; etc.). 
Regarding claims 24 and 25, Arne as modified teaches/suggests the reusable component comprises at least one sensor including at least one a thermistor (224; ¶ [0048]), an ambient light sensor, a pressure sensor, an accelerometer (222), a blood pressure sensor, a passive infrared sensor, a hydration sensor, a breathing sensor, a microphone (¶ [0062]), and a capacitive proximity sensor.
Regarding claims 26 and 27, Arne as modified teaches/suggests the reusable component comprises a communication module comprising one or more of Bluetooth module, a cellular modem, a wireless antenna module, a GPS module, or a GNSS module (206, ¶ [0039]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 4 above; or alternatively, over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 4 above, and further in view of US 10,828,007 B1 (previously cited, Telfort).
Regarding claim 5, Arne as modified teaches and/or suggests the limitations of claim 4, as discussed above, but does not teach the skirt comprises a width between 4 and 8 mm. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the device of Arne with the skirt comprising a width between 4 and 8 mm because Applicant has not disclosed that the claimed dimension range provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the skirt as taught/suggested by Arne because either arrangement facilitates reliably securing the disposable component to the skin of a user for a desired length of time (Arne, ¶ [0110]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the skirt comprising a width between 4 and 8 mm as taught/suggested by Telfort in order to enable even, robust, and secure attachment of the adhesive patch to the patient (Telfort, Abstract). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above; or alternatively, Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above, and further in view of US 2007/0100222 A1 (previously cited, Mastrototaro).
Regarding claim 7, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch is mechanical. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch being mechanical because Applicant has not disclosed that a mechanical switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
e.g., ¶ [0118]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch being mechanical as taught and/or suggested by Mastrototaro as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached/detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above; or alternatively, Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above, and further in view of US 2007/0247304 A1 (previously cited, Bonnefin).
Regarding claim 10, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises an electromagnetic element. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising an electromagnetic element because Applicant has not disclosed that an electromagnetic switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above; or alternatively, Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above, and further in view of US 2015/0018643 A1 (previously cited, Cole).
Regarding claim 12, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises a solid state switching element. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising a solid state switching element because Applicant has not disclosed that a solid-state switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type(s) of switch disclosed by Brister (or Arne as modified thereby) because either arrangement facilitates increased battery shelf life. 
.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above; or alternatively, Arne in view of Yodfat, Brister and Berg as applied to claim(s) 6 above, and further in view of US 5,512,721 A (previously cited, Young).
Regarding claims 13-15, Arne as modified teaches and/or suggests the limitations of claim 6, as discussed above, but does not expressly teach the switch comprises a dome switch, and the actuator is configured to press on the dome switch when the reusable component is connected to the disposable component. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Arne with the switch comprising a dome switch and the actuator is configured to press on the dome switch when the reusable component is connected to the disposable component because Applicant has not disclosed that the above-noted switch provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention 
Alternatively/Additionally, Young teaches/suggests a switch comprising a dome switch (switch means 66 including a snap dome 67) made of metal and comprising a circuit element with electrical traces located below the dome (Abstract, where the snap dome is a conductive material; col. 3, lines 6-20, where conductive materials include metals such as copper); and an actuator (switch actuator portion(s) 121-124) formed of a compliant material (col. 5 lines 12-39, suitable elastic material, such as silicone) configured to press on the dome switch when connected thereto and short the electrical traces (col. 5 lines 12-39, wherein the snap dome 68 will be depressed to establish contact between the rectangle 41 carrying the positive voltage and the center contact 46 connected to the ground plane to complete the circuit) and the electrical traces are in an open position to create an open circuit when the actuator does not press on the dome switch (col. 6, lines 4-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the switch comprising a metal dome switch and a circuit element with electrical traces located below the dome, and the actuator formed of a compliant material being configured to press on the dome switch when the reusable component is connected to the disposable component to short the electrical traces and the electrical traces are in an open position to create an open circuit when the actuator does not press on the dome switch as taught/suggested by Young as a simple substitution of one known means/method for controlling the battery output voltage as the reusable component is attached/detached from the disposable component (Brister, ¶ [0328]) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 1 above, and further in view of US 2015/0305974 A1 (previously cited, Ehrenreich).
Regarding claim 18, Arne as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the at least one connector in the reusable component comprises at least one spring-loaded pogo pin.
Ehrenreich teaches/suggests a device comprising a housing configured to be electrically connected to a patch/bandage, disclosing the use of spring-loaded pins that project beyond the surface of the housing ensures good electrical contact (¶ [0174]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the at least one connector in the reusable component comprising at least one spring-loaded pogo pin in order to ensure good electrical contact between the first and second electrical connectors (Ehrenreich, ¶ [0174]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of Yodfat, Brister and Berg as applied to claim(s) 1 above; or alternatively over Arne as applied to claim(s) 1 above, and further in view of US 6,415,167 B1 (previously cited, Blank).
Regarding claim 19, Arne as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the cradle of the disposable component comprises at least one well disposed around each of the at least one electrical connector, and each of the at least one well forms an enclosure around the at least one electrical connector in the reusable component and its corresponding electrical connector in the disposable component when the reusable component 
Alternatively/Additionally, Blank teaches/suggests a device comprising a first component having at least one well disposed around each of at least one electrical connector (Figs. 3 and 4, socket electrical contacts 41 in guidepost recesses 32); and each of the at least one well forms an enclosure around at least one electrical connector in a second component and its corresponding electrical connector in the first component when the second component is connected to the first component (col. 3, lines 16-24, where each pin contact 40 is received by a socket electrical contact 41 in the guidepost recess 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Arne with the disposable component comprising at least one well disposed around each of the at least one electrical connector, and each of the at least one well forms an enclosure around the at least one electrical connector in the reusable component and its corresponding electrical connector in the disposable component when the reusable component is latched onto the disposable component (i.e., the first and second connectors comprising socket and pin connectors, respectively) as taught/suggested by Blank in . 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits none of the cited passages "specifically teaches 'a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end,' as recited in claim 1. These are specific details that describe specific structures about the protective guard in the reusable component, and are not obviated by any generic details pointed to in Brister or Berg" (Remarks, pg. 10). 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The limitation "wherein a distance between the free edge and the base of the protruding wall is lower at the first end than it is at the second end" describes, or at the very least encompasses, an asymmetrical protruding wall (i.e., longer at one end than the other). Arne as modified teaches/suggests the cradle comprises at least one mating feature configured to mate with at least one protective guard/protruding wall of a reusable housing. Brister teaches/suggests the housing and cradle should only be capable of being latched in a single, proper orientation that establishes the required electrical connections. Berg suggests providing an asymmetrical latching feature limits coupling between components to a single orientation. As Arne as modified discloses the cradle and housing connect or latch via the protective guard/protruding wall, it would have been obvious to further modify Arne with a distance between the free edge and the base of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791